Appeal from an order of the Supreme Court, Schenectady County Special Term, which denied a motion by plaintiff to have the court treat the answer herein as a nullity and give judgment to plaintiff as demanded in the complaint. The action is for alleged conversion, and relates to funds formerly deposited in a bank to the joint account of plaintiff and defendant, and to United States Government Bonds issued in the names of both parties. The answer denies that plaintiff is entitled to the possession of any part of such property and alleges affirmatively that defendant is the owner thereof. So far as this motion on the pleadings is concerned, the most that can be said for plaintiff’s case is that a presumption of joint tenancy was created as to the bank account. This presumption, however, may be rebutted (Banking Law, § 134, subd. 3; Matter of Juedel, 280 N. Y. 37). The rule is substantially the same as that applied to savings banks (Moshoivitg v. Marrow, 251 N. Y. 380; Matter of Witter, 270 App. Div. 447). As to the bonds the fact that defendant caused them to be issued in both names did not create a joint tenancy in the strict sense. (Matter of Kane, 247 IST. Y. 219.) Further proof is necessary to establish present ownership on the part of the plaintiff. The motion was properly denied. " Order affirmed, without costs. All concur.